DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (US 8,146,637) and further in view of Isobe (US 2010/0032072).
As best depicted in Figure 1, Radulescu teaches a tire construction comprising a carcass 2, an innermost working belt layer 41 formed with cords inclined between 10 and 45 degrees, at least one circumferential layer or hooping layer 42 formed with cords inclined less than 2.5 degrees, a radially outermost working belt layer 43 formed with cords inclined between 10 and 45 degrees, and a radially outermost protective layer 44 formed with cords inclined between 10 and 45 degrees (Column 2, Lines 28-65).  
Radulescu further suggests the use of metal cords having a 3x(1+6), wherein core filaments having a diameter of 0.32 mm and sheath filaments have a diameter of 0.28 mm (Column 6, Lines 50+).  This construction is extremely similar to that detailed by Applicant in 
Lastly, in terms of how the hooping layer is provided, it is noted that the claims are directed to a tire construction as opposed to a method of manufacturing a tire.  In such an instance, the claimed method limitations fail to further define the structure of the claimed tire article (no evidence that the claimed method results in a materially different tire article).  Additionally, Isobe recognizes the known inclusion of strips formed with a plurality of multi-stranded cords to construct hooping layers arranged between working layers.  Again, the specific selection of between 8 and 30 cords is not required as it corresponds with the method of manufacture, although such would have been obvious given the general disclosure to form strips having a plurality of multi-stranded metal cords.
With respect to claim 12, the strip width pertains to the method of manufacture and such fails to further define the structure of the claimed tire article.  Additionally, the claimed range involves absolute dimensions and it is well taken that dimensions are highly dependent on the intended use of the tire and ultimately the tire size (larger dimensions are commonly associated with larger tire constructions).  One of ordinary skill in the art at the time of the 
Regarding claim 13, given that the cord in Paragraph 58 of Applicant’s original specification has a diameter 1.9 mm, it reasons that the cord disclosed by Radulescu in Column 6, Lines 50+ would have a diameter greater than 1.9 mm (same sheath filament diameter and greater core filament diameter).        
As to claim 14, a spacing between cords can be as large as approximately 3 mm, as taught by Isobe (Paragraph 32).
With respect to claim 15, compositions demonstrating low hysteresis or tan delta values are extremely well known and conventional in a wide variety of internal tire components, including circumferential or hooping layers (low heat buildup and increased durability). 
Regarding claims 16 and 17, Radulescu teaches an exemplary cord construction of 3 strands.             
	With respect to claim 10, the hooping layer of Isobe is formed by helically winding a strip formed with a plurality of multi-stranded metal cords. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu and Isobe as applied in claim 11 above and further in view of Kobayashi (JP 2006-283199). 
As detailed above, Radulescu teaches a tire construction comprising a hooping layer formed with cords inclined at approximately zero degrees with respect to a tire circumferential direction.  Radulescu further teaches the use of conventional high elongation cords.  While the specific structure of the claims is not disclosed, a fair reading of Radulescu suggests the use of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 21, 2021